DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-12 are objected to because of the following informalities:  
	Re. claim 7: The phrase “at a predetermined position on a board” as recited in lines 3 and 4 appears to be --at a predetermined position on the board--.
		The phrase “for arranging positioning material” as recited in lines 5 and 6 appears to be --for arranging a positioning material--.
		The phrase “to detect positional deviation” as recited in line 8 appears to be --to detect a positional deviation--.
		The phrase “the arrangement operation by controlling the head” as recited in line 11 appears to be --the arrangement operation by controlling the at least one head--.
		The phrase “by correcting the arrangement position” as recited in line 12 appears to be --by correcting an arrangement position--.
		The phrase “by controlling the head” as recited in line 15 appears to be --by controlling the at least one head--.
	Re. claim 8: The phrase “disposed at an arrangement position shifted” as recited in line 3 appears to be --disposed at the arrangement position shifted--.

		The phrase “within the allowable range” as recited in lines 8 and 9 appears to be -- within the predetermined allowable range--.
	Re. claim 10: The phrase “which the head is controlled” as recited in line 2 appears to be --which the at least one head is controlled--.
		The phrase “within the allowable range” as recited in line 4 appears to be --within the predetermined allowable range--.
	Re. claim 11: The phrase “wherein the head is configured” as recited in line 1 appears to be --wherein the at least one head is configured--.
		The phrase “exchanges the tool attached on the head” as recited in line 4 appears to be --exchanges the tool attached on the at least one head--.
	Re. claim 12: The phrase “arranging positioning material on the board” as recited in line 7 appears to be --arranging a positioning material on the board--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	The phrase “a positional deviation detection device” as recited in line 8 in claim 7. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0030] as being a mark camera 28.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 12 is allowed.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(f), 6th paragraph, set forth in this Office action.
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a component mounting system including a positional deviation detection device configured to detect positional deviation of the positioning target on the upper face of the electronic component; and a control device configured to execute the arrangement operation by controlling the head so as to arrange the positioning material on the board by correcting the arrangement position based on the positional deviation of the positioning target on the upper face of the electronic component detected with the positional deviation detection device, and the mounting operation by controlling the head so as to align the positioning target to the predetermined position on the board on which the positioning material has been arranged and mount the electronic component on the board. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729